UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

BEVERLY BARTHA,
Plaintiff, DECISION & ORDER
18-cv-0168-JWF
Vv.

COMMISSIONER OF SOCTAL SECORITY,
Defendant.

 

Preliminary Statement

 

Plaintiff Beverly Bartha ({*plaintiff” or “Bartha”) brings
this action pursuant to the Social Security Act (*“Act”} seeking
review of the final decision of the Commissioner of Social Security
(“the Commissioner”), which denied her application for benefits.
See Compl. (Docket #1). Presently before the Court are competing
motions for judgment on the pleadings. See Docket ## 8, 11. For
the reasons explained more fully below, plaintiff's motion for
judgment on the pleadings (Docket # 8), is granted, the
Commissioner’s motion for judgment on the pleadings (Docket # 11)
ig denied, and the dage ‘is vemanded for further proceedings
consistent with this Décision and Order.

Procedural History

 

On June 5, 2014, plaintiff protectively filed her application
for disability insurancé benefits pursuant to Title II of the Act,
alleging physical and mental disabilities with an onset date of
October 28, 2013. See Administrative Record, Docket ## 5, 5-1

(“AR”), at 13. Her claim was initially denied. AR at 111-14.
Represented by counsel, plaintiff appeared before Administrative
Law Judge Stephen Cordovani (the “ALJ”} on October 3, 2016 fora
hearing on the denial of her application. AR at 33-96. Plaintifet,
her husband, and a “vocational expert (*VE”) all gave sworn
testimony at the hearing. The ALJ issued an unfavorable decision
on December 6, 2016. AR at 13-27. Plaintiff appealed that
decision to the Appeals Council (*Ac”), and the AC denied
plaintiff’s appeal on December 3, 2017. AR at 1-6.

Plaintiff commenced this action on February 1, 2018 (Docket
# 1) and filed her motion for judgment on the pleadings on August
3, 2018 (Docket # 8). The Commissioner filed his motion for
judgment on the pleadings on October 2, 2018 (Docket # 11), and
plaintiff replied on October 23, 2018 (Docket # 12).

For purposes of this Decision and Order, the Court assumes
the parties’ familiarity with the medical evidence, the ALJ's
decision, and the standard of review, which requires that the
commissioner's decision be supported by substantial evidence. See

Acierno v. Barnhart, 475 F.3d 77, 80-81 (2d Cir. 2007) (so long as

 

a review of the administrative record confirms that “there is
substantial evidence supporting the Commissioner's decision,” and
“the Commissioner applied the correct legal standard,” the
Commiesioner’s determination should not be disturbed), cert.

denied, 551 U.S. 1132 (2007).
In evaluating plaintiff’s eligibility for benefits, the ALJ
applied the familiar five-step sequential analysis and determined
at Step Two that Bartha had the following severe impairments:
coronary artery disease with remote history of myocardial
infarction and prior right coronary artery stenting; low back pain;
mood disorder; and anxiety. “AR at 15. At Step Four, the ALJ found
that plaintiff retained the residual functional capacity (“RFC”)
to perform light work, except that she could “occasionally climb
ramps and stairs, stoop, and balance” and can “occasionally kneel
crouch, and crawl,” but cannot “climb ladders, ropes, or scaffolds”
or work “around unprotected heights or dangerous moving mechanical
parts.” AR at 18. The ALJ further concluded that plaintiff could
occasionally understand, remember, and carry out complex
instructions and could frequently interact with supervisors, co-
workers, and the general public. AR at 18. Finally, the ALJ found
that Bartha could perform occasional independent decision-making
and tolerate minimal changes in routine and processes, but she
could not have supervisory duties. AR at 18.

One of plaintiff’s contentions is that the RFC the AlJ
assigned was not grounded on any functional assessment of
plaintiff's physical impairments and therefore was not supported
by substantial evidence. For the reasons that follow, I agree and

remand this case back to the Commissioner for further proceedings.
With respect to plaintiff’s physical limitations, the ALJ
found that plaintiff had coronary artery disease and low back pain
but concluded that plaintiff would be able to perform light work?!
and could climb, kneel, crouch, and crawl. AR at 18. Medical
evidence supporting such explicit exertional limitations would
presumably bé part of the ALJ’s RFC rationale. Here, however,
there are no medical source statements in the record upon which
the ALJ could base the RFC he assigned to plaintiff. See Balsamo
v. Chater, 142 F.3d 75, 81 (2d Cir. 1998) (holding that an Ald *is
not free to set his own expertise against that of a physician who”
submitted an opinion before him); Hazlewood v. Comm'r of Soc. Sec.,
No, 6:12-CV-798, 2013 WL 4039419, at *5 (N.D.N.¥. Aug. 6, 2013)
(“Although the RFC determination is reserved for the commissioner,
the RFC assessment is still a medical determination that must be
based on medical evidence of record, and the ALJ may not substitute
his own judgment for competent medical opinion.”).

The Commissioner coricedes that there was no opinion evidence
as to plaintiff’s exertional limitations (Comm’r’s Mem. of Law in
Support of Mot. for J. on Pleadings (Docket # 11-1), at 25), but

relies on Monroe v. Comm'r of Soc. Sec., 676 F. App'x 5 (2d Cir.

 

2017) (summary order) in arguing that the ALJ could forego medical

opinion evidence in formulating an RFC. See Docket # 11-1, at 24-

 

1 “Light work involves lifting no more than 20 pounds at a time with frequent
Lifting or carrying of objects weighing up to 109 pounds.” 20 C.F.R. §
404.1567 (b).
25. In Monroe, the Second Circuit held that where “the record
contains sufficient evidence from which an AUJ can assess the
claimant's residual functional capacity, . . . a medical source
statement or formal medical opinion is not necessarily required.”
Id. at 8 (internal quotations and citations omittéd). The Second
Circuit held that “ [bl ecause the ALJ reached her RFC determination
based on the [treating doctor's] contemporaneous treatment notes
— while at the same time rejecting his post hoc medical opinion
ostensibly based on observations memorialized in those notes —
that determination was adequately supported by more than a mére
scintilla of evidence.” Id. at 8-9.

That is not the case here. Indeed, the médical record,
in¢luding the opinion evidence, is devoid of any assessment of
plaintiff's exertional limitations and does not even contain any
useful discussion of such limitations. To be sure, the ALJ
acknowledged that plaintiff had several severe impairments such as
lower back pain and history of a heart attack. AR at 15. These
impairments are substantiated by the record and were summarized by
the ALJ. A lumbosacral spine CT performed on September 9, 2010
showed that “[t]here is mild degenerative facet arthropathy
bilaterally at L4-5 and L5-S1." AR at 363. Over a year later, on
October 6, 2011, a lumbar spine CT revealed that “[a]t L4-5, an
annular bulge is suspected with facet arthropathy causing canal

and neural foraminal narrowing. At L5-S1, annular bulge is
suspected. There is bilateral neural foraminal narrowing.” AR at
361, Plaintiff's coronary artery disease, hypertension,
hypothyroidism, restless leg syndrome, and acid reflux ig also
well-documented. AR at 396-97 (coronary artery disease); AR at
654 (aneurysm); AR at 754 (acid reflux, gastroesophageal reflux
disease); AR at 758 (atypical chest pain).

What is not found in the record, however, is how these
physical impairments impact plaintiff’s ability to work. Where
the record does not “contain a useful assessment of Plaintiff's
physical limitations,” Monroe is of no help to the Commissioner.

Johnson v. Comm'r of Soc. Sec., 351 F. Supp. 3d 286, 293 (W.D.N.Y.

 

 

2018); see Williams v. Comm'r of Soc. Sec., 366 F. Supp. 3d 411,
417 (W.D.N.Y. 2019) (remanding where “no acceptable medical source
provided an opinion regarding Plaintiff's RFC, and there are no
underlying documents supporting any such evaluation”). In his
decision, the ALJ evaluated the medical evidence and made the
functional determination that {1) plaintiff “suffers from
musculoskeletal and cardiac impairments which could reasonably be
expected to interfere with her abilities to do more than light
level lifting” and (2) plaintiff's “impairments also limit her to
a reduced degree of postural activities and require she avoid
certain environmental conditions that may prove to be dangerous or
exacerbate her symotoms.” AR at 19. This was error. “While in

some circumstances, an ALJ may make an RFC finding without treating
source opinion evidence, the RFC assessment will be sufficient
only when the vrecord is ‘clear’ and contains ‘some useful
assessment of the claimant's limitations from a medical source.’”

Muhammad v. Colvin, No. 6:16-cv-06369(MAT), 2017 WL 4837583, at

 

*4(W.D.N.Y¥. Oct. 26, 2017) (quoting another source). “Thus, ‘the
ALJ may not interpret raw medical data in functional terms.’”

Quinto v. Berryhill, No. 3:17-CV-00024 (JCH), 2017 WL 6017931, at

 

*12 (D. Conn. Dec. 1, 2017) (quoting Deskin v. Comm'r of Soc. Sec.,

 

605 F. Supp. 20.908, 911-13 (N.D. Ohie 2008)}.

The RFC the ALJ assigned limiting plaintiff to light work
with the ability to climb, stoop, kneel, crouch, and crawl is not
supported by the treatment notes or opinion evidence in the record.
Indeed, it is not at all clear how plaintiff's coronary issues and
back pain would contribute (or not) to her ability to work. On
remand, it may be appropriate for the Commissioner to obtain a
consultative examination to render an opinion on plaintiff's
functional limitations. Where “the medical findings and reports
merely diagnose the claimant’s impairments without relating the
diagnoses to specific physical, mental, and other work-related
capacities, the administrative law judge's ‘determination of
residual functional capacity without a medical advisor's
assessment of those capacities is not supported by substantial

evidence.'” Palascak v. Colvin, No. 1:11-CV-592, 2014 WL 1920510

 

(W.D.N.¥. May 14, 2014} (quoting another source); see Dye v. Comm!r
of Soc. Sec., 351 F. Supp. 3d 386, 394 ({W.D.N.¥. 2019) (“The ALJ
should have, at a minimum, secured a consulting physician to
examine Plaintiff and render an opinion as to his functional
limitations.”)
Conclusion

For the above reasons, the plaintiff’s motion (Docket # 8) is
granted, the Commissioner’ s motion for judgment on the pleadings
(Docket # 11) is denied, and the case is remanded for further

proceedings consistent with this Decision and Order.

 

-

JONATHAN W. FELDMAN
Unifed States Magistrate Judge

Dated: September ZY, 2019
Rochester, New York
